                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

DONNA WEBB,                                          )
                                                     )
                   Plaintiff,                        )
                                                     )
          v.                                         )                1:18-cv-00117-LEW
                                                     )
CALAIS REGIONAL HOSPITAL,                            )
                                                     )
                   Defendant                         )

               ORDER ON DEFENDANT CALAIS REGIONAL HOSPITAL’S
                      MOTION FOR SUMMARY JUDGMENT


          In this removed 1 action, the Plaintiff, Donna Webb, alleges the Defendant, Calais

Regional Hospital, retaliated against her in violation of the Maine Human Rights Act

(“MHRA”) for engaging in activity protected under the Maine Whistleblower Protection

Act (“MWPA”). 2 Compl. (ECF No. 4-1). Defendant moves for summary judgment on

Plaintiff’s single claim, asserting that Plaintiff’s claim under the Whistleblower Protection

Act is preempted by the Labor Management Relations Act. Mot. Summ. J., 16 (ECF No.

27, #117). For the reasons discussed below, Defendant’s motion is GRANTED.


1
    Although Plaintiff’s solitary claim is based on state law and the parties do not have diverse citizenship,
    Defendant removed the action based on federal preemption, pursuant to 29 U.S.C. § 185, and Plaintiff
    did not object. Based on the discussion of the merits of Defendant’s preemption defense, I conclude that
    federal question jurisdiction exists in this case based on complete federal preemption of Plaintiff’s
    whistleblower claim. Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 406 n.5 (1988); Warner v.
    Atkinson Freight Lines Corp., 350 F. Supp. 2d 108, 118 (D. Me. 2004).
2
    As emphasized by Defendant, Plaintiff erroneously cited 5 M.R.S. § 45712(1)(A) as the basis for her
    Whistleblower claim. In her reply to the Hospital’s motion, Plaintiff asserts: “The title of the count in
    the complaint specifically states that the claim is based upon retaliation ‘for engaging in protected activity
    under the Maine Whistleblowers’ Protection Act.’ A paragraph in the pleading does mistakenly reference
    5 M.R.S.A. § 4572(1)(A). That is simply a mistake. The case was brought under the WPA, and it has
    always been prosecuted in that manner.” Pl.’s Resp., 9 (ECF No. 41, # 482).

                                                         1
                                 SUMMARY JUDGMENT FACTS

          The following statement recites the facts in the light most favorable to the party

opposing the entry of summary judgment, Plaintiff Donna Webb. D. Me. Loc. R. 56;

Boudreau v. Lussier, 901 F.3d 65, 69 (1st Cir. 2018).

          Ms. Webb worked for Defendant Calais Regional Hospital as a nurse assigned to

the obstetrics unit. Def.’s Statement of Material Facts (“DSMF”) ¶ 1 (ECF No. 28, #125).

During the period relevant to this complaint, Ms. Webb was a member of the Maine State

Nurses Association, Local Unit #116. DSMF ¶ 2. As a function of her membership in the

Nurses Association, her employment was subject to a collective bargaining agreement

(“CBA”). 3 DSMF ¶ 2; DSMF Ex. 1A (ECF No. 28-3); Loman Decl. Ex. 2 (ECF No. 44-

2). In relevant part, the CBA prohibited discrimination, DSMF Ex. 1A, 7, governed the

process of resignation, id. at 11, outlined a grievance procedure by which employees were

to dispute “the interpretation or application of any provision of the [CBA],” id. at 27,

required arbitration in the case that “no satisfactory settlement is reached” through the

grievance process, id. at 29, and established discipline and discharge procedures, id. at 44.

          On September 28, 2014, Plaintiff participated in the delivery of a stillborn baby.

Lohman Decl., Ex. H (ECF No. 28-9, #226). On October 7, 2014 the hospital organized a


3
    Plaintiff contests this fact on the ground that “[t]he collective bargaining agreement (“CBA”) submitted
    by Calais Regional Hospital (“CRH”) did not take effect until October 15, 2015.” Pl.’s Opp. ¶ 2 (ECF
    No. 39, #430). Therefore, Plaintiff argues, this CBA does not support the Hospital’s assertion that
    Plaintiff’s “employment was subject to a collective bargaining agreement.” Id. However, as the Hospital
    argues, the submitted CBA came into effect nine months before Ms. Webb’s resignation. Def.’s Reply,
    2 (ECF No. 43, #506). Furthermore, in response to Plaintiff’s arguments, the Hospital has submitted an
    authenticated copy of the previous CBA. See Loman Decl. Ex. 2 (ECF No. 44-2). The record is clear:
    at all times relevant to the complaint, Plaintiff’s employment was subject to a collective bargaining
    agreement.

                                                      2
“Root Cause Analysis” meeting in which hospital administrators and caregivers involved

with the stillbirth discussed the incident and formulated preventative measures. DSMF ¶

69. Following the meeting, the Hospital’s representatives made the determination to

terminate Webb. PSMF ¶ 63. However, the Hospital decided to hold off on terminating

Plaintiff and, instead, placed her on administrative leave, effective October 8, 2014. PSMF

¶ 66. This administrative leave continued until June 29, 2016, at which time Ms. Webb

was placed on suspension without pay while the Hospital “contemplat[ed] her discharge

from employment” due to Ms. Webb’s role in the “fetal demise of a patient under [her]

care” at the Hospital. DSMF ¶ 89. On July 13, 2016, Ms. Webb met with representatives

from the Hospital as well as union representatives to discuss her termination. DSMF ¶ 91.

During this meeting, a union representative, Todd Ricker, requested that Ms. Webb be

allowed to resign instead of being fired. DSMF ¶ 91. The Hospital’s representatives agreed

and Ms. Webb immediately resigned from her position. DSMF ¶ 93.

                                       DISCUSSION

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). As cautioned by the Supreme Court, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue

of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A

material fact is one that has the potential to determine the outcome of the litigation. Id. at

248; Oahn Nguyen Chung v. StudentCity.com, Inc., 854 F.3d 97, 101 (1st Cir. 2017). To

                                              3
raise a genuine issue of material fact, the party opposing the summary judgment motion

must demonstrate that the record contains evidence that would permit the finder of fact to

resolve the material issues in her favor. See Triangle Trading Co. v. Robroy Indus., Inc.,

200 F.3d 1, 2 (1st Cir. 1999) (“Unless the party opposing a motion for summary judgment

can identify a genuine issue as to a material fact, the motion may end the case.”).

          Overlooking Plaintiff’s erroneous reference to a cause of action arising under 5

M.R.S.A. § 4572(1)(A), I address the Hospital’s argument that any claim asserted by a

union member under the Maine Whistleblower Protection Act is preempted by the Labor

Management Relations Act. 4 Mot. Summ. J., 16. As stated by the First Circuit, “[c]ertain

aspects of federal labor law have long been construed to preempt the field – they not only

provide for federal jurisdiction over contract disputes but also prohibit certain state law

actions in the same subject area.” Lydon v. Bos. Sand & Gravel Co., 175 F.3d 6, 10 (1st

Cir. 1999). In particular, Section 301 of the Labor–Management Relations Act, 29 U.S.C.

§ 185(a), 5 preempts state-law claims “whenever resolution of a plaintiff’s claim is


4
    Plaintiff asserts the Hospital waived its right to raise this argument because it “chose not to disclose in
    discovery the basis for its LMRA claim.” Pl.’s Resp., 9. This argument misses its mark. The basis of
    Plaintiff’s argument is that in its answer to Plaintiff’s complaint, the Hospital raised the LMRA as one of
    fifteen affirmative defenses. Answer, 4 (ECF No. 5, #30). In response, Plaintiff sent an interrogatory
    requesting the Hospital to identify “all material facts which support or tend to support each affirmative
    defense or denial in [the Hospital’s] answer to Plaintiff’s complaint.” Pl.’s Resp., 9; Def.’s Reply, 1. In
    response, the Hospital objected to the interrogatory “on the grounds that it is vague, overly broad and
    unduly burdensome.” Pl.’s Resp., 9; Def.’s Reply, 2. Quoting Frechette v. Gaudette, CRH asserts it
    “appropriately objected to the interrogatory” because requests (such as the one submitted by Plaintiff)
    which “seek ‘all facts,’ ‘all documents,’ or some similar formulation . . . [are] overbroad.” 2019 WL
    1509592, *3 (D. Me. April 5, 2019). I agree. In any event, this objection does not somehow waive the
    Hospital’s right to rely on the affirmative defense it appropriately raised in its Answer.
5
    This section provides:
          Suits for violation of contracts between an employer and a labor organization representing
          employees in an industry affecting commerce as defined in this chapter, . . . may be brought

                                                        4
substantially dependent on analysis of a CBA’s terms.” Id. (citing Allis–Chalmers Corp.

v. Lueck, 471 U.S. 202 (1985)); see also Flores-Flores v. Horizon Lines of Puerto Rico,

Inc., 875 F. Supp. 2d 90, 93-94 (D.P.R. 2012) (“The Court has expressly extended complete

preemption to state law claims ‘founded directly on rights created by collective-bargaining

agreements’ or ‘substantially dependent on analysis of a collective-bargaining agreement.’

. . . If one of those circumstances is satisfied, ‘[t]he pre-emptive force of § 301 is so

powerful as to displace entirely any state cause of action.’” (quoting Caterpillar Inc. v.

Williams, 482 U.S. 386, 394 (1987))).

       Under this standard, not all labor disputes asserted in the form of state-law claims

are preempted. Bishop v. Bell Atl. Corp., 81 F. Supp. 2d 84, 87 (D. Me. 1999) (indicating

that “preemption applies only when there is a ‘real interpretive dispute’ of a CBA’s terms”

(citing Lydon, 175 F.3d at 10)). Certainly, as Plaintiff argues, failure to accommodate

claims brought pursuant to the Maine Human Rights Act have withstood preemption

arguments. See, e.g., Adams v. N. New England Tel. Operations, L.L.C., No. 1:08-cv-

00296-JAW, 2009 WL 2712970, at *1 (D. Me. Aug. 27, 2009). However, this court has

resoundingly held that when a Plaintiff whose employment is subject to a CBA brings a

claim under the Maine Whistleblowers’ Protection Act, that claim is necessarily preempted

by Section 301 of the Labor Management Relations Act. Bishop, 81 F. Supp. 2d at 88; see

also Carmichael v. Verso Paper, LLC, 679 F. Supp. 2d 109, 136 (D. Me. 2010) (“[A]ny



       in any district court of the United States having jurisdiction of the parties, without respect
       to the amount in controversy or without regard to the citizenship of the parties.
 29 U.S.C. § 185(a).

                                                     5
MWPA claim made by an employee working under a CBA is almost by definition

intertwined with an interpretation of the CBA and therefore preempted.”). As explained

by Judge Brody:

          The Maine Whistleblowers’ Protection Act . . . provides that it “shall
          not be construed to diminish or impair the rights of a person under any
          collective bargaining agreement.” 26 M.R.S.A § 837. This provision
          would require the Court to interpret the CBA between [the parties] in
          order to ensure that the Whistleblowers’ Act does not “diminish or
          impair the rights” of those operating under the CBA. Since the Court
          is not permitted to engage in such interpretation, Plaintiff’s claim
          under the Maine Whistleblowers’ Protection Act is preempted. . . . In
          attempting to determine whether a statute is “inconsistent” with a
          collective bargaining agreement, or whether it “impair[s] or
          diminish[es]” the rights of those operating under such agreements, the
          Court would be engaged in the forbidden interpretation of a CBA.

Bishop, 81 F. Supp. 2d at 88-89; see also Carmichael, 679 F. Supp. 2d at 136 (Woodcock,

J. (same)).

       Plaintiff’s employment was subject to the terms of a CBA. By the terms of the

Whistleblower Protection Act, resolution of her claim would require me to interpret the

terms of the CBA. This is a task I cannot undertake.

                                    CONCLUSION

       For the reasons discussed above, Defendant’s motion (ECF No. 27) is GRANTED.

       SO ORDERED.

       Dated this 9th day of July, 2019


                                                   /s/ Lance E. Walker
                                                   U.S. DISTRICT JUDGE




                                            6
